991 F.2d 802
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Alma P. NAVATO, M.D., Appellant,v.ST. LUKE'S HOSPITAL;  Scott A. Lerner, M.D., Appellees.
No. 92-2845.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 16, 1993.Filed:  April 16, 1993.

Appeal from the United States District Court for the Western District of Missouri.
Before McMILLIAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
W.D.Mo.


2
AFFIRMED.


3
Alma Navato appeals from a jury verdict for defendants St. Luke's Hospital (St. Luke's) and Scott Lerner, M.D. Navato had brought a complaint against St. Luke's and Lerner, alleging employment discrimination and various state law claims in connection with St. Luke's decision to not renew her residency agreement for a second year.  She raises seven points of error by the district court1 on appeal.  We affirm.


4
Navato makes the following arguments:  (1) she claims that, for purposes of her employment discrimination claim, the trial court erred in instructing the jury to determine whether she was discriminated against "because of" her race, sex, or national origin;  (2) she also contends the court erred when it instructed the jury that it could find discrimination only in the nonrenewal of her residency agreement, and refused to instruct the jury that it could find discrimination with respect to the terms and conditions of Navato's employment;  (3) Navato argues the jury verdict concerning her breach of contract claim was against the weight of the evidence, and the trial court erred by not granting a new trial on this ground;  (4) Navato claims the trial court abused its discretion in refusing to admit evidence of her later residency at a different hospital and evidence about St. Luke's accreditation deficiencies which occurred after her nonrenewal;  (5) she argues the trial court abused its discretion when it denied her motion for relief from judgment and posttrial discovery regarding St. Luke's compensation of a witness;  (6) she claims the trial court's jury instruction regarding the claim of interference with future employment was clearly erroneous;  and (7) Navato contends the trial court erred when it granted summary judgment in favor of St. Luke's and Lerner on her claim of interference with contractual expectancy or prospective advantage.


5
The evidence in support of the jury verdict is not insufficient, we find no error of law or abuse of discretion, and an opinion would have no precedential value.  We affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Howard F. Sachs, Chief Judge, United States District Court for the Western District of Missouri